Marshall, J.
(dissenting from third paragraph of syllabus and corresponding part of the opinion): I am very sorry that I cannot agree with the court in all its conclusions.
The law adopted by the people provides for the issue of bonds “in a sum not exceeding twenty-five million dollars,” to provide funds to pay the debt of one dollar a day which the state acknowledges it owes and which it promises to pay. No other bonds are authorized and the legislature is not given power by that law to authorize any other issue of bonds. Twenty-five million dollars is named in the law as the limit to which bonds may be issued. That amount only was appropriated by the people for the payment of the debt.
Section 1 cannot be considered separate and apart from the rest of the law. The whole law must be examined to ascertain the meaning of any part of it. When so examined, section 2 should be considered as a restriction on the acknowledgment of indebtedness contained in section 1. Twenty-five million dollars was the total amount that was voted by the people. The statute reads, “in a sum not exceeding twenty-five million dollars.” This limits the amount of bonds that may be issued under that law. If this construction of the law be not correct, why name any amount as a limit to the bonds that may be issued under it? Why does not the law say that bonds shall be issued in such sums as may be necessary to pay the one dollar a day? The sum named is a restriction on the total amount of bonds that may be issued under the law, not merely a restriction on the amount that the issuing officers may put out.